DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 2/28/2022: claims 1 and 10 are amended, claims 2, 3, 6, 8, 11, 14-19, and 21-24 are original, and claims 4, 5, 7, 9, 12, 13, 20, and 25-63 are canceled.
Claim Rejections - 35 USC § 112
The previous rejection under this heading is withdrawn due to the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 14-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifer et al (U.S. PGPub 2006/0251535; herein Pfeifer).  Regarding claims 1, 2, and 8, 14, and 16:
Pfeifer teaches using metal powder coated in wax (seen as a thermoplastic) in an additive fabrication device which deposit layers of powder and uses a laser to melt the wax, which causes the powder to adhere to each other without sintering the metal particles to create a sinterable part (Abstract and paragraphs 0015, 0023, 0047, 0053, 0059, and claim 16)
Regarding claim 3:
Since Pfeifer uses the required wax and application of energy the wax would undergo heat-induced polymerization.
Regarding claim 6:
The build material of Pfeifer can also include fine grained plastic, paragraph 0039.
Regarding claim 15:
The part is sintered as discussed in paragraphs 0060 and 0061, though not explicitly mention this is seen as being conducted in a furnace (i.e. an enclosed space with an elevated temperature) due to the nature of sintering.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer.
As previously discussed, Pfeifer teaches a wax coating.  This wax coating can be a low-molecular-weight aliphatic hydrocarbon (paragraph 0053), but does not disclose exact species.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the disclosed low-molecular-weight aliphatic hydrocarbons of Pfeifer encompasses the claimed polyethylene, polypropylene, and paraffin of claim 10.  Since those three options are low-molecular-weight aliphatic hydrocarbons.  It has been held that the selection of a known material based on its suitability for its intended use is obvious, MPEP 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer, in view of Bredt et al (U.S. PGPub 2005/0059757; herein Bredt).  Regarding claim 11, Pfeifer is silent to:
Wherein the polymer comprises one or more copolymers
In the same field of additive manufacturing Bredt teaches that one can use a wide variety oy polymer material in combination with each other, including waxes and copolymers (paragraph 0198).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a combination of waxes and copolymers, since such combination provides desired effects (Bredt paragraph 0198).  Further, the selection of a known material based on its suitability for its intended use is obvious, MPEP 2144.07.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer, in view of Monsheimer et al (U.S. PGPub 2007/0183918; herein Monsheimer, already of record).  Regarding claim 17:
As previously discussed Pfeifer teaches using a laser, however Pfeifer is silent to the wavelength used.
Nevertheless, in the same field of additive manufacturing using plastic and metal building material Monsheimer teaches using a viable wavelength laser (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any needed wavelength laser, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance lasers are well known in additive manufacturing, and their abilities and usage well understood.  Additionally, there are only three options for lasers: UV (lower than visual range), visual range, and IR (above visual range).  A skilled artisan would be well within their abilities to choose the required laser for the required application.
Regarding claim 24:
Pfeifer is silent to adding flow improvers.
Nevertheless, in the same field of additive manufacturing using plastic and metal building material Monsheimer teaches adding flow aids (paragraph 0054).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the flow aids of Monsheimer, since they improve the processability of the build material.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer, in view of Lyons et al (U.S. PGPub 2014/0050921; herein Lyons, already of record).  Regarding claim 18:
As previously discussed Pfeifer teaches using a laser, however Pfeifer is silent to using x-rays.
Nevertheless, in the same field of additive manufacturing using plastic and metal building material Lyons teaches one can use any needed energy source including lasers or x-rays (paragraph 0120).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use x-rays, since Lyons discloses lasers and x-rays can be used for the same purpose, see MPEP 2144.06 II.  





Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer, in view of Brown, Jr et al (U.S. PGPub 2016/0271875; herein Brown, already of record).  Pfeifer is silent to claims 19 and 21-23.  Regarding claims 19 and 21-23:
In the same field of endeavor Brown teaches a volumetric/holographic printing process where an array of energy sources along different axes are used to solidify build material in a build volume by the action of constructive interference patterns (Abstract, Figures 10-12, and e.g. at least paragraphs 0082, 0082, 0085, 0093, 0094, 0108, 0109)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the process of Brown, since it allows for faster production of the article (paragraph 0109).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the previous rejections of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743